CATHE NEAL DICKSON, CSR.
                  Official Court Reporter
                           Box 287            FILED IN
                                       12th COURT OF APPEALS
                     Rusk, Texas 75785      TYLER, TEXAS
                        903 683-2236
                                          3/31/2015 10:36:25 AM
                                               CATHY S. LUSK
                                                   Clerk

March 30, 2015


Ms. Cathy S. Lusk, Clerk
12th Court of Appeals
1517 W. Front Street
Tyler, Texas 75702


       RE:   The State of Texas
             Vs.
             Jimmy Deshawn Mosley
             No. 18611

Dear Ms. Lusk,

As instructed another copy of the above styled case has
been copied and sent to Mr. Mosley in TDCJ. None of the
Reporter's Record contains any covers with harmful tabs,
nor does it contain any copies of the DVDs that were
admitted into the records of the case.

I am giving this copy to Appellate Counsel to send to
Mr. Moseley at his last known address.

If you have any questions, please feel free to contact
me.


Thanking you in advance, I am


Sincerely,

/S/Cathe Neal Dickson

Cathe Neal Dickson, CSR.